Appeal from an order of the Domestic Relations Court of the City of New York, Family Court Division, County of Queens, directing appellant to make specified payments for the support of the two children of the parties. Order unanimously affirmed, without costs. The proof, credited by the trial court, overwhelmingly establishes that the parties entered into a ceremonial marriage in Juarez, Mexico, in July, 1946. Although that marriage was void because the appellant was then married to another, the trial court had power to make an award for the support of the children, under subdivision 6 of section 101 of the Domestic Relations Court Act of the City of New York. The cross-examination of the respondent was somewhat restricted. If it be assumed that this was error, it may be disregarded under section 106 of the Civil Practice Act. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.